FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BARRY R. SCHOTZ,                                 No. 11-17096

               Petitioner - Appellant,           D.C. No. 4:09-cv-00703-FRZ

  v.
                                                 MEMORANDUM *
CRAIG APKER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Federal prisoner Barry R. Schotz appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Schotz contends that the Bureau of Prisons (“BOP”) unlawfully refused his

request for a transfer to a Residential Re-entry Center (“RRC”). We review the

denial of a section 2241 habeas petition de novo and findings of fact for clear error.

See Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th Cir. 2010). Schotz’s contention

fails because the district court did not clearly err in concluding that Schotz did not

make a direct request for placement in an RRC. In light of this conclusion, we do

not reach Schotz’s argument that the BOP violated 18 U.S.C. § 3621(b) by failing

to consider him for RRC placement before the end of his sentence.

      Schotz’s motion to take judicial notice of several documents that he filed

with this court is denied, and the government’s motion to strike these documents is

granted.

      AFFIRMED.




                                           2                                     11-17096